DETAILED ACTION
	This Office action is in response to amendment filed March 11, 2021.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendment to claim 1 removing the –A- variable and rewriting it with the variables a1-- R1 --a2.

The rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in  view of the amendment to claim 5.

   Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claims 1, and 5, 6, 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements in order to form a resist underlayer film-forming composition needs to include other ingredient that the thermosetting polymer alone.  The other ingredients can include, the acid generator and the crosslinking agent which is necessary to give the underlayer the filling ability into the pattern during baking by enhancing a thermal reflow property of the polymer as well as give the underlayer additional strength not found alone in a novolac polymer.  
The recitation of additional ingredients would aid in support the recited resist underlayer film as intended by the preamble.  As currently as recited, claim 1 can be seen as a novolac resin alone with a need for components to distinguish a resist underlayer film-forming composition as 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6 and 21 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by SEMON.
The claimed invention now recites the following:

    PNG
    media_image1.png
    846
    643
    media_image1.png
    Greyscale

column 2, lines 85-99 wherein a polymer resin is synthesized from butyraldehyde and diphenylamine used to treat rubber which anticipates the structure of formula (1) for the underlayer, see below:

    PNG
    media_image2.png
    303
    446
    media_image2.png
    Greyscale

	The claimed underlayer is not seen to have patentable weight as it is an intended use, thus the claimed is interpreted as a novolac resin made from the “A” and the secondary or tertiary aldehyde having b1 and b2 .  
No claims above are allowed.
The arguments by applicant have been carefully considered, however case law cited to Kropa v. Robie (Kropa) does not provide a precedent to the currently claimed material because Kropa relates to an article with several components to support the recited preamble.  In the current application, the independent claim merely recites a single ingredient which can be met by a prior art disclosure for a novolac resin alone.  The claimed invention recites no additional components to distinguish the resist underlayer film-forming composition from a novolac resin, thus a disclosure of a novolac resin alone would anticipate the claim.
The rejection is repeated wherein the claims to the single novolac resin would inherently possess properties only to the resin and not to a resist underlayer film composition which is the intent of the preamble.

New grounds for rejection are made in view of new art.
Claims 1, 5, 6, 8-21 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by SAKAMOTO et al ((2014/0235059).
The claimed invention has been recited above and is included by reference.
SAKAMOTO (2014/0235059) to Nissan Chemical Industries report an arylamine compound reacted with an aromatic aldehyde, such as benzaldehyde and naphthaldehyde to form underlayers, see the Synthesis Examples 1-7 starting in paragraph [0145], page 15.

    PNG
    media_image3.png
    454
    428
    media_image3.png
    Greyscale

Examples 1-7 on page 7 report the resins from the synthesis examples formulated to make a resist-underlayer film, see Example 1, paragraph [0159]:

    PNG
    media_image4.png
    271
    418
    media_image4.png
    Greyscale

The claimed method for producing a semiconductor device can be seen in paragraphs [0118] to [0122] see below: 
    PNG
    media_image5.png
    280
    413
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 6, 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over SAKAMOTO et al (2014/0235059).
The claimed invention has been recited above and is included by reference.
SAKAMOTO et al has been discussed in paragraph 8 of the current Office action and is incorporated by reference.
SAKAMOTO et al lack a working example having a novolac resin made from a dinaphthylamine wherein a1 and a2 are both naphthalene as recited in claim 19.
Applicants are directed to paragraph [0020] wherein Ar1 and Ar2 can be a benzene ring or a naphthalene ring teaching the suitable use of a dinaphthylamine compound as a precursor for the novolac resin, see below:

    PNG
    media_image6.png
    443
    410
    media_image6.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use dinaphthylamine as a precursor to synthesize the novolac resin for the resist underlayer film as disclosed in SAKAMOTO et al with the reasonable expectation of having a resist underlayer which is excellent in having a dry etching rate similar to the resist composition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
June 17, 2021